Title: From George Washington to Major General Artemas Ward, 29 July 1776
From: Washington, George
To: Ward, Artemas



Dear sir
Head-Quarters N. York July 29th 1776.

Yours of 22d Instant I Received pr Post, and note the Contents, The Company of Artificers you mention are much wanted, would have you order them on with all convenient Dispatch, it was necessary the troops on their March for Ticonderoga should be furnished with powder & Ball, I have wrote several times about the remaining part of the Arms which you have not noticed in your Letters—there is yet a deficiency in the Carbines—not all of them arrived, these with the other Arms taken in different Vessels I wish you to send on, I am exceedingly

anxious to know if you have forwarded the powder I mentioned, what Quantity and where Store’d, I must beg your answer to these particulars in your next, The Pork taken from Ireland the Commissary General requests may all be secured for the use of the Army, and desires you will order the Deputy Commissary Mr Miller to secure it in store ’till he receives his orders respecting it, Colo. Hutchinsons & Serjeants Regts have arrived with one man who has the Small Pox, but hope to be able to prevent the spreading of that fatal Disorder, The Enemies fleet are daily arriving—it appears they must have been much scattered on their passage, as they come in sometimes single, at others 3, 4, & so on, I hope our Cruisers may pick up some of them. I am sir Your Most Hume servt

Go: Washington


P.S. We are in distressing want of Artillery Men, if You can make any tolerable Shift, I must urge your sending on Capt. Burbeck with his Company, as soon as possible. I am &c.


G.W.
